DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are rejected.

Response to Arguments
Applicant’s arguments filed 07/02/2021 with respect to claim(s) 1 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 10-11, 15-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hooley et al (US 20030095678, hereinafter Hooley).
Regarding claim 1, Hooley discloses an apparatus (e.g. a loudspeaker), (see at least the abstract) comprising: a front: a first support member (e.g. a rear wall of casing 602); a second support member (e.g. a panel member 601) disposed on the front of the apparatus and facing the first support member (e.g. member 601 faces rear wall of the casing 602 of the apparatus), (see figure 60); and one or more electro-active polymer members (e.g. electro-active device 603) disposed between the first support member and the second support member, wherein each electro-active polymer member comprises: a first end connected to the first support member; a second end connected to the second support member (see figure 60); and a middle portion (e.g. a mid-section) located between the first end and the second end, and comprising a curved member that is unsecured (e.g. free-moving) in a first state of the electro-active polymer member (e.g. see embodiment of figures 60 and 63), wherein the curved member is configured to cause a respective electro-active polymer member to move the second support member when an electrical voltage is applied to the respective electro-active polymer member (e.g. activation of the electro-active element 603/623 causes vibration or movement of the second member 601), (see Hooley, [0075]-[0077], [0081] and [0186]-[0190], figures 60-63).
Hooley does not explicitly disclose that the one or more electro-active polymer members 603/623 also disposed around a circumference of the first support member and the second support member.
However, it is well known in the art to arrange electro-active polymer around a circumference of a first and a second support members as demonstrated by Eriksson in [0054]-[0055] and [0058]-[0059], figures 3-6. Therefore, it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate means of arranging the electro-active polymer around a circumference of the support members as taught by Eriksson in the teachings of Hooley so as to increase the contact surface area with the support members, and thereby further increase the intensity of induced vibration generated by the electro-active polymer.  

Regarding claim 2, Hooley as modified by Eriksson discloses the apparatus of claim 1, wherein the second support member comprises a display member (e.g. a liquid crystal display), (see Hooley, [0187], and figure 60).

Regarding claim 3, Hooley as modified by Eriksson discloses the apparatus of claim 1, wherein the apparatus further comprising a frame assembly (e.g. casing 602) extending around a perimeter of the apparatus (e.g. casing 602 encloses the apparatus), wherein the one or more electro-active polymer members are disposed adjacent to one or more sides of the frame assembly (e.g. disposed adjacent to the bottom wall of casing 602), (see Hooley, [0186]-[0187], and figure 60).

Regarding claim 4, Hooley as modified by Eriksson discloses the apparatus of claim 3, wherein an outer surface of the curved member is disposed adjacent to the one or more sides of the frame assembly, (e.g. disposed adjacent to the front wall of casing 602), (see Hooley, figure 63).

Regarding claim 10, Hooley as modified by Eriksson discloses the apparatus of claim 3 further comprising a gap wherein the gap is disposed between the frame assembly and the second support member (e.g. a gap in-between the front wall of casing 601 and the second support member 601 covered by a flexible suspension 604), (see Hooley, [0189] and figure 60).

Regarding claim 11, Hooley as modified by Eriksson discloses the apparatus of claim 1, wherein each electro-active polymer member is configured to cause the second support member to move in a first direction in a second state of the one or more electro-active polymers (e.g. activation/deactivation of the electro-active element 601/623 via electric signal causes an up and down movement of the second member 601), (see Hooley, figure 60).

Regarding claim 12, Hooley as modified by Eriksson discloses the apparatus of claim 3, wherein each electro-active polymer member further comprises: a first electro-active polymer member (e.g. a first member 50a) disposed along a first side of the frame assembly; a second electro-active polymer member (e.g. a second member 50b) disposed along a second side of the frame assembly; a third electro-active polymer member (e.g. a third member 50c) disposed along a top side of the frame assembly; and a fourth electro-active polymer member (e.g. a fourth member 50d) disposed along a bottom side of the frame assembly (see Eriksson, [0063], figures 5a-6b).

Regarding claim 13, Hooley as modified by Eriksson discloses the apparatus of claim 12, wherein the first electro-active polymer member comprises: a first lower electro-active polymer member; a first upper electro-active polymer member; and a first gap located between the first lower electro-active polymer member and the first upper electro-active polymer member, and wherein the second electro-active polymer member comprises: a second lower electro-active a second gap located between the second lower electro-active polymer member and the second upper electro-active polymer member (e.g. gaps are located between each pair of polymer members 50a, 50b and 50c, 50d), (see Eriksson, figures 5B and 6B).

Regarding claim 14, Hooley as modified by Eriksson discloses the apparatus of claim 13, wherein the first lower electro-active polymer member and the first upper electro-active polymer member are symmetrically arranged with the second lower electro-active polymer member and the second upper electro-active polymer member (e.g. arrangement of the polymer members 50a, 50b is symmetrical to that of polymer members 50c, 5d), (see Eriksson, figures 5B and 6B).

Regarding claim 15, Hooley as modified by Eriksson discloses the apparatus of claim 1, wherein the apparatus is a mobile communication device (e.g. a telephone), (see Hooley, [0186], and figure 60).

Regarding claim 16, Hooley discloses a method of generating audio in a device (e.g. using an audio device 600), (see at least the abstract and figure 60) comprising: connecting at least one electro-active polymer member (e.g. electro-active device 603) between a first support member (e.g. a rear wall of casing 602) and a second support member (e.g. a panel member 601) of the device, wherein the second support member is disposed on a front of the device and facing the first support member (e.g. member 601 faces rear wall of the casing 602 of the apparatus), (see figure 60); and electrically activating and deactivating (e.g. to cause expansion and contraction) the at least one electro-active polymer member to generate an audio and to move the second support member when an electrical voltage is applied to the electro-active polymer member (e.g. activation of the electro-active element 601/623 drives the a first end connected to the first support member; a second end connected to the second support member; and a middle portion (e.g. a mid-section) located between the first end and the second end, and comprising a curved member that is unsecured (e.g. free-moving) in a first state of the electro-active polymer member (e.g. see embodiment of figures 60 and 63), wherein the curved member is configured to cause a respective electro-active polymer member to move the second support member when the electrical voltage is applied to the respective electro-active polymer member (e.g. activation of the electro-active element 601/623 via electric signal causes vibration or movement of the second member 601 which then generates audio output), (see Hooley, [0075]-[0077], [0081] and [0186]-[0190], figures 60-63).
Hooley does not explicitly disclose that the one or more electro-active polymer members 603/623 also disposed around a circumference of the first support member and the second support member.
However, it is well known in the art to arrange electro-active polymer around a circumference of a first and a second support members as demonstrated by Eriksson in [0054]-[0055] and [0058]-[0059], figures 3-6. Therefore, it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate means of arranging the electro-active polymer around a circumference of the support members as taught by Eriksson in the teachings of Hooley so as to increase the contact surface area with the support members, and thereby further increase the intensity of induced vibration generated by the electro-active polymer.

Regarding claim 17, Hooley as modified by Eriksson discloses the method of claim 16, wherein the at least one electro-active polymer member comprises: a first electro-active polymer member (e.g. a first member 50a) disposed adjacent to a first side of the device; a second electro-active polymer member (e.g. a second member 50b) disposed on a second side of the device; a third electro-active polymer member (e.g. a third member 50c) disposed along a top side of the device; and a fourth electro-active polymer member (e.g. a fourth member 50d) disposed along a bottom side of the device, and wherein the method further comprises selectively activating one or more of the first electroactive polymer member, the second electro-active polymer member, the third electro-active polymer member, and the fourth electro-active polymer member to generate the audio (see Eriksson, [0063], figures 5a-6b).

Regarding claim 18 Hooley as modified by Eriksson discloses the method of claim 16, wherein the device comprises a frame assembly (e.g. casing 602), and wherein the first support member is secured to the frame assembly (e.g. the second support member is alternatively formed integrally with the casing 601), (see Hooley, figure 60).

Regarding claim 19, Hooley as modified by Eriksson discloses the method of claim 16, wherein electrically activating and deactivating the at least one electro-active polymer member comprises moving the second support member in a direction perpendicular to the front of the device (e.g. activation/deactivation of the electro-active element 601/623 via electric signal causes an up and down movement of the second member 601 and generates audio output), (see Hooley, figure 60).

Regarding claim 20, Hooley as modified by Eriksson discloses the apparatus of claim 1, wherein the second support member is configured to move in a direction perpendicular to the front of the apparatus (e.g. activation/deactivation of the electro-active element 601/623 via electric signal causes an up and down movement of the second member 601), (see Hooley, figure 60).

Claims 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hooley in view of Eriksson as applied to claim 1 above, and further in view of Iwasa et al (US PUB 20060138908, hereinafter Iwasa).
Regarding claim 5, Hooley as modified by Eriksson discloses the apparatus of claim 1, wherein the one or more electro-active polymer members further comprise a first polymer layer (e.g. electro-active material 603 could be formed of plurality of layers), (see Hooley, [0077]), but fails to explicitly disclose wherein the first polymer layer comprises first adjacent polymer sections and a first slit located between the first adjacent polymer sections.
However, Iwasa in the same field of endeavor teaches that it is well known in the art to form an electro-active device with plurality of layers, wherein the layers comprise a slit (e.g. slit 12) as 

Regarding claim 6, Hooley as modified by Eriksson and Iwasa discloses the apparatus of claim 5, wherein each electroactive polymer member further comprises a first electrode layer and a second electrode layer, and wherein the first polymer layer is disposed between the first electrode layer and the second electrode layer (see Hooley, [0075]-[0078]).

Regarding claim 7, Hooley as modified by Eriksson and Iwasa discloses the apparatus of claim 6, wherein each electro-active member further comprises a second polymer layer disposed adjacent to the first polymer layer, wherein the second polymer layer comprises second adjacent polymer sections and a second slit located between the second adjacent polymer sections (e.g. each of the layers comprises a slit 12 formed therein), (see Iwasa, [0137], figure 18).

Regarding claim 8, Hooley as modified by Iwasa discloses the apparatus of claim 7, wherein the second polymer layer comprises: a third electrode layer coupled to the first electrode layer; and a fourth electrode layer coupled to the second electrode layer (see Hooley, [0075]-[0078]).

Regarding claim 9, Hooley as modified by Eriksson and Iwasa discloses the apparatus of claim 7, wherein one of the first adjacent polymer sections is aligned (inherent) with one of the second adjacent polymer sections (see Hooley, [0075]-[0078]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record provided on PTO 892 and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYESOLA C OJO whose telephone number is (571)272-0848.  The examiner can normally be reached on Monday through Friday 8:00am to 4:00pm Central Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OYESOLA C OJO/Primary Examiner, Art Unit 2654